     Case 3:20-cv-01791-G-BK Document 8 Filed 10/29/20    Page 1 of 1 PageID 52




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JARVIS JACKSON,                           )
          Petitioner,                     )
                                          )
v.                                        )   CASE NO. 3:20-CV-1791-G-BK
                                          )
DIRECTOR, TDCJ-CID,                       )
        Respondent.                       )




ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION

                 OF THE UNITED STATES MAGISTRATE JUDGE



        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.


        SO ORDERED.

October 29, 2020.




                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
